[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Both the plaintiff and the third-party defendant have filed motions to clarify the court's judgment.
With regard to the plaintiff's motion, the $5,000 assigned to the defendant from the plaintiff's sale of an authority previously owned by Corcoran's Transportation is in addition to the $92,500 in lump sum alimony separately awarded to the defendant.
With regard to the third-party defendant's motion, the court believes that no clarification is needed to address the questions raised by that motion except to state that the judgment in no way is intended to limit the defendant's rights to secure the judgment against the third-party defendant through whatever legal means may be available to her.
/s/ Shortall, J. SHORTALL